office_of_chief_counsel department of the treasury internal_revenue_service washington d c number release date conex-133323-10 uilc date the honorable jon kyl united_states senator east camelback road suite phoenix az attention --------------- dear senator kyl i am responding to your letter of date on behalf of your constituent -------------------------------- -----------------states that he invested in the notes of a limited_partnership approximately -- years ago he indicates that the notes have become worthless and asks whether he can deduct a loss on his federal_income_tax return for the amount of his investment he also asks whether his losses qualify for the tax treatment provided to losses arising from financial criminal_fraud or theft the law allows a deduction for any debt which becomes worthless within the taxable_year sec_166 of the internal_revenue_code the code a taxpayer can deduct nonbusiness bad_debts that is debts other than those arising in the taxpayer’s trade_or_business as a capital_loss however the law limits the net_capital_loss deduction to dollar_figure per year any loss in excess of dollar_figure may be deducted in future taxable years subject_to the same dollar_figure limitation in each of those years sec_1211 and sec_1212 of the code and sec_1_166-5 of the regulations the law provides specific rules for losses that arise from theft under these rules theft losses are generally deductible in the year the taxpayer discovers the theft and they are not subject_to the dollar_figure capital_loss limitation of sec_1211 of the code the theft_loss rules apply to taxpayers whose investments were stolen from them and not to taxpayers whose investments lose value due to business risk market fluctuations and conex-133323-10 economic conditions -----------------does not indicate that the losses he suffered on his limited_partnership notes were the result of fraud or theft -----------------can find additional information on the rules for reporting investment losses in publication especially pages your federal_income_tax publication investment_income and expenses including capital_gains_and_losses and irs tax tips date facts about capital_gains_and_losses i am enclosing copies of these publications i hope this information is helpful please contact me at ----------------------or ----------------------at ----------------------if we can be of further assistance sincerely andrew j keyso deputy associate chief_counsel income_tax and accounting enclosures
